DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the application.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Objections
Claims 1-20 objected to because of the following informalities:  Claim 1, lines 2-3, recite “a filter medium” and should recite “the filter medium” since the Preamble already provides antecedent basis.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A).	Claim 13’s dependency is unclear since Claim 13 recites:
Claim 13.  The method of Claim 13, wherein . . . .
Also, Claim 13, and each dependent claim, recites “the contact liquid” without the necessary antecedent basis.  It is unclear whether “the contact liquid” is related to other recited fluids or liquids.
B).	Claims 14 and 15 each recite “the contact liquid stream” without the necessary antecedent basis.  It is unclear whether “the contact liquid stream” is related to other recited fluids or liquids.
C).	Claim 18’s dependency is unclear since Claim 18 recites:
Claim 18.  The method of Claim 18, wherein . . . .
Also, Claim 18, and each dependent claim, recites “the contact liquid” without the necessary antecedent basis.  It is unclear whether “the contact liquid” is related to other recited fluids or liquids.
D).	Claim 19’s dependency is unclear since Claim 19 recites:
Claim 19.  The method of claim 19, wherein . . . .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Van Pelt et al. (US-4316368-A, Feb. 23, 1982).
The claims are directed to a method.  The claim language is in bold-faced font.
The embodiment is Van Pelt et al. Figure 1, with Figure 5 serving as the crystal separator 82, 100 (see Figures 1 and 5, 3:22-24, and 3:31-32). 
Regarding Claim 1 – Van Pelt et al. discloses a method for concentrating solids and removing solids from a filter medium (see Title, Abstract, and 2:24-3:16) (see Figure 1, 3:21-24, and 3:43-5:8) (see Figure 5 and 5:49-6:11) comprising:
concentrating (via crystal separator 82 of Figure 1) first particles (first particles, i.e. smaller crystals, from recrystallizing vessel 74, not agglomerated on second particles, i.e. larger crystals, from recrystallizing vessel 90, see Figure 1) of a first solid (ice crystals) by removing a fluid stream (water) through a filter medium in a filter (filter medium of filter 166 of Figure 5), wherein at least some of the first particles become blocking particles that block pores of the filter medium, while the “liquid is forced by the conically converging screw 160 . . . through filter 166” and “leaves through outlet 168,” where some first particles, i.e. smaller crystals, of ice are small enough to leave with the liquid water through outlet 168 and some first particles, i.e. smaller crystals, of ice are too big to leave and become blocking particles that block the pores of the filter medium of filter 166 (see Figure 5 and 5:58-6:4);
inserting (at inlet 164 of Figure 5, see 5:49-63) second particles (second particles, i.e. larger crystals, are from recrystallizing vessel 90 / crystal separator 100 / recrystallizing vessel 74, inserted into crystal separator 82, as disclosed in Figure 1) of a second solid (ice crystals) into the filter (filter 166 of Figure 5), wherein the second particles scrape, vibrate, agglomerate, or a combination (a combination) thereof along the filter medium, dislodging at least a portion of the blocking particles, when the “conically shaped converging screw 160 is [being] used to compact the slurry which enters vessel 162 at inlet 164” – and the second particles, with their agglomerated first particles, i.e., “the ice slurry,” then “leaves through outlet 170” (see Figure 5, 5:60-63, and 6:2-5).
Additional Disclosures Include:
Claim 2 – Van Pelt et al. discloses the method of Claim 1, further comprising providing a first exit (outlet 168, see Figure 5 and 6:2-4) for the first particles (first particles, i.e. smaller crystals, from recrystallizing vessel 74, not agglomerated on second particles, i.e. larger crystals, from recrystallizing vessel 90, see Figure 1) and a second exit (outlet 170, see Figure 5 and 6:2-4) for the second particles (second particles, i.e. larger crystals, are from recrystallizing vessel 90 / crystal separator 100 / recrystallizing vessel 74, inserted into crystal separator 82, as disclosed in Figure 1).
Claim 3 – Van Pelt et al. discloses the method of Claim 2, further comprising passing the first particles out of the first exit and the second particles out of the second exit, when some of the first particles, i.e. smaller crystals of ice, are small enough to be “forced through filter 166” and leave “through outlet 168,” and some of the first particles agglomerate on the second particles, i.e. the larger crystals of ice, to form an “ice slurry” that “leaves through outlet 170” (see Figure 5 and 6:2-4) (see Rejection for Claim 2 for first particles and second particles).
Claim 4 – Van Pelt et al. discloses the method of Claim 3, further comprising recycling the second particles into the filter (filter of crystal separator 82, i.e. filter 166 of Figure 5), the recycling as disclosed in Figure 1, i.e. crystal separator 82 / pumps 66, 68 / conventional scraped surface heat exchangers 70 and 72 / recrystallizing vessel 74 / crystal separator 82 (see Rejection for Claim 2 for first particles and second particles).
Claim 5 – Van Pelt et al. discloses the method of Claim 1, wherein the first solid and the second solid are the same compound or mixture of compounds, since both the first solid and the second solid are ice crystals (see Rejection for Claim 1).
Claim 6 – Van Pelt et al. discloses the method of Claim 5, further comprising passing the first particles and the second particles out of the filter (filter of crystal separator 82, see Figure 1) and through a sizing apparatus (first particles to recrystallizing vessel 32 with sizing apparatus, i.e. filter 34; second particles, with agglomerated first particles, to recrystallizing vessel 74, with sizing apparatus, i.e. filter 76) (see Van Pelt et al. Figure 1).
Claim 7 – Van Pelt et al. discloses the method of Claim 6, further comprising separating the second particles (second particles, i.e. larger ice particles, with agglomerated first particles, i.e. smaller ice particles) from the first particles (first particles, i.e. smaller ice particles that crossed the filter in crystal separator 82), in the crystal separator 82, and recycling the second particles to the filter, the recycling as disclosed in Figure 1, i.e. crystal separator 82 / pumps 66, 68 / conventional scraped surface heat exchangers 70 and 72 / recrystallizing vessel 74 / crystal separator 82.
Claim 8 – Van Pelt et al. discloses the method of Claim 6, further comprising melting the first particles and second particles, exiting from crystal evaporator 82, the melting occurring with the addition of the warmer stream from recrystallizing vessel 32, to form a product liquid, the product liquid entering pumps 66, 68 (see Columns 7-8, Examples 1 and 2, where the three recrystallizing vessels run hottest to coldest, recrystallizing vessel 32, 74, and 90).
Claim 9 – Van Pelt et al. discloses the method of Claim 8, further comprising freezing a portion of the product liquid entering pumps 66, 68, the freezing occurring in the conventional scraped surface heat exchangers 70 and 72, and in the recrystallizing vessel 74, to form the second particles in the recrystallizing vessel 74 (see Columns 7-8, Examples 1 and 2, where the three recrystallizing vessels run hottest to coldest, recrystallizing vessel 32, 74, and 90).
Claim 10 – Van Pelt et al. discloses the method of Claim 1, wherein the first solid and the second solid are different compounds since the first solid is formed at the warmer temperature in recrystallizing vessel 74 and the second solid is formed at the colder temperature in recrystallizing vessel 90 (see Rejection for Claim 1) (see Columns 7-8, Examples 1 and 2, where the three recrystallizing vessels run hottest to coldest, recrystallizing vessel 32, 74, and 90).
Claim 11 – Van Pelt et al. discloses the method of Claim 1, wherein the first solid comprises water, hydrocarbons, ammonia, carbon dioxide, nitrogen oxide, sulfur dioxide, nitrogen dioxide, sulfur trioxide, hydrogen sulfide, or a combination thereof (water, i.e. ice, see Rejection for Claim 1).
Claim 12 – Van Pelt et al. discloses the method of Claim 1, wherein the fluid stream comprises water, hydrocarbons, liquid ammonia, cryogenic liquids, or a combination thereof (water, see Rejection for Claim 1).
Claim 15 – Van Pelt et al. discloses the method of Claim 12, wherein, when the contact liquid stream is formed by concentration of the aqueous beverage stream of wine or beer (see Van Pelt et al. Abstract, lines 1-3), the contact liquid stream (fluid stream, see Rejection for Claim 1) comprises a mixture of a solvent and a soluble organic compound, the solvent comprising water, hydrocarbons, liquid ammonia, liquid carbon dioxide, cryogenic liquids, or a combination thereof (the solvent comprising water), and the soluble organic compound comprising glycerol, ammonia, propylene glycol, ethylene glycol, ethanol, methanol, or a combination thereof (the soluble organic compound comprising ethanol).
Claim 17 – Van Pelt et al. discloses the method of Claim 1, wherein the filter (filter 166 of Figure 5) comprises a cross-flow filter since the liquid enters the device at inlet 164, crosses filter 166, and leaves the device through outlet 168 (see Figure 5, 5:59-63, and 6:2-4).
Claim 18 – Van Pelt et al. discloses the method of Claim 18, further comprising conveying the contact liquid and first particles along the filter medium by a mechanical device (conically shaped converging screw 160, see Figure 5) (see Figure 5, 5:59-6:8).
Claim 19 – Van Pelt et al. discloses the method of Claim 19, wherein the mechanical device comprises an auger, a plunger, a cylindrical ring, a scraper, or a combination thereof, i.e. an auger, since the mechanical device is conically shaped converging screw 160, as shown in Figure 5.
Claim 20 – Van Pelt et al. discloses the method of Claim 1, wherein the fluid comprises a liquid, a supercritical fluid, or a combination thereof, specifically liquid water (see Rejection for Claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt et al. (US-4316368-A, Feb. 23, 1982), in view of Kaminsky et al. (US-10408534-B2, Sep. 10, 2019, PCT filed Jan. 5, 2011).
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 13 – Van Pelt et al., in view of Kaminsky et al., disclose the method of Claim 13, wherein the contact liquid comprises 1,1,3- trimethylcyclopentane, 1,4-pentadiene, 1,5-hexadiene, 1-butene, 1-methyl-1- ethylcyclopentane, 1-pentene, 2,3,3,3-tetrafluoropropene, 2,3-dimethyl-1-butene, 2-chloro- 1,1,1,2-tetrafluoroethane, 2-methylpentane, 3-methyl-1,4-pentadiene, 3-methyl-1-butene, 3- methyl-1-pentene, 3-methylpentane, 4-methyl-1-hexene, 4-methyl-1-pentene, 4- methylcyclopentene, 4-methyl-trans-2-pentene, bromochlorodifluoromethane, bromodifluoromethane, bromotrifluoroethylene, chlorotrifluoroethylene, cis 2-hexene, cis-1,3- pentadiene, cis-2-hexene, cis-2-pentene, dichlorodifluoromethane, difluoromethyl ether, trifluoromethyl ether, dimethyl ether, ethyl fluoride, ethyl mercaptan, hexafluoropropylene, isobutane, isobutene, isobutyl mercaptan, isopentane, isoprene, methyl isopropyl ether, methylcyclohexane, methylcyclopentane, methylcyclopropane, n,n-diethylmethylamine, octafluoropropane, pentafluoroethyl trifluorovinyl ether, propane, sec-butyl mercaptan, trans- 2-pentene, trifluoromethyl trifluorovinyl ether, vinyl chloride, bromotrifluoromethane, chlorodifluoromethane, dimethyl silane, ketene, methyl silane, perchloryl fluoride, propylene, vinyl fluoride, or a combination thereof.  Details follow.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to include the step in the Van Pelt et al. method, 
wherein the contact liquid comprises 1,1,3- trimethylcyclopentane, 1,4-pentadiene, 1,5-hexadiene, 1-butene, 1-methyl-1- ethylcyclopentane, 1-pentene, 2,3,3,3-tetrafluoropropene, 2,3-dimethyl-1-butene, 2-chloro- 1,1,1,2-tetrafluoroethane, 2-methylpentane, 3-methyl-1,4-pentadiene, 3-methyl-1-butene, 3- methyl-1-pentene, 3-methylpentane, 4-methyl-1-hexene, 4-methyl-1-pentene, 4- methylcyclopentene, 4-methyl-trans-2-pentene, bromochlorodifluoromethane, bromodifluoromethane, bromotrifluoroethylene, chlorotrifluoroethylene, cis 2-hexene, cis-1,3- pentadiene, cis-2-hexene, cis-2-pentene, dichlorodifluoromethane, difluoromethyl ether, trifluoromethyl ether, dimethyl ether, ethyl fluoride, ethyl mercaptan, hexafluoropropylene, isobutane, isobutene, isobutyl mercaptan, isopentane, isoprene, methyl isopropyl ether, methylcyclohexane, methylcyclopentane, methylcyclopropane, n,n-diethylmethylamine, octafluoropropane, pentafluoroethyl trifluorovinyl ether, propane, sec-butyl mercaptan, trans- 2-pentene, trifluoromethyl trifluorovinyl ether, vinyl chloride, bromotrifluoromethane, chlorodifluoromethane, dimethyl silane, ketene, methyl silane, perchloryl fluoride, propylene, vinyl fluoride, or a combination thereof,

when using the “countercurrent freeze concentration” method, i.e. the Van Pelt et al. method (see Van Pelt et al. 2:24-39, with further explanation at 2:40-60), to concentrate “a solidifiable gas component from a process gas stream,” as taught by Kaminsky et al. (see Title), since Kaminsky et al. is also using a countercurrent freeze concentration method to do the same (see Kaminsky et al. Claim 1 at 31:59-32:31 for the countercurrent freeze method, i.e. a “countercurrent” method, done at “cold” conditions of –100ºC or greater, “removing at least a portion of the solids from the slurry”; Figure 2 and 13:11-50 for support of Claim 1, where the solid-liquid separator 180 is using a “filter,” and is “performed with” a “press” in the form of a “screw” that is “a mechanical scraper” see 13:45-50, the solid-liquid separator 180 of Kaminsky .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt et al. (US-4316368-A, Feb. 23, 1982), in view of Thijssen et al. (US- 4004886-A, Jan. 25, 1977).
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 14 – Van Pelt et al. discloses the method of Claim 12, and Van Pelt et al., in view of Thijssen et al., disclose wherein the contact liquid stream comprises a mixture of a solvent and an ionic compound, the solvent comprising water, hydrocarbons, liquid ammonia, liquid carbon dioxide, cryogenic liquids, or a combination thereof, and the ionic compound comprising potassium carbonate, potassium formate, potassium acetate, calcium magnesium acetate, magnesium chloride, sodium chloride, lithium chloride, calcium chloride, or a combination thereof.  Details follow.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated in the Van Pelt et al. method, to include the step, 
wherein the contact liquid stream comprises a mixture of a solvent and an ionic compound, the solvent comprising water, hydrocarbons, liquid ammonia, liquid carbon dioxide, cryogenic liquids, or a combination thereof, and the ionic compound comprising potassium carbonate, potassium formate, potassium acetate, calcium magnesium acetate, magnesium chloride, sodium chloride, lithium chloride, calcium chloride, or a combination thereof,

since Van Pelt et al. incorporates Thijssen et al. by reference (see Van Pelt et al. 4:14-17, 4:44-47, and 4:54-60) as teaching a similar method, except “in the present invention (the Van Pelt et al. method), only the crystals from the succeeding stage grow; in all stages except the last, practically all seed crystals (of the order of 99% and at least more than 90%) formed in that stage melt and reform on the larger crystals from the succeeding stages and this remarkably improves the efficiency of concentration. Further, the separation is done in the lowest concentration step where viscosity is lowest and the wash column performs most efficiently,” (see Van Pelt et al. 3:24-36).  Thijssen et al. further discloses a method to concentrate a magnesium salt from an aqueous solution of the same (see Thijssen et al. Example 9, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van Pelt et al. (US-4316368-A, Feb. 23, 1982).
Claim 16 – Van Pelt et al. discloses the method of Claim 12, and further teaches the method further comprising forming the second particles by injecting a liquid into the contact liquid wherein the liquid freezes.  Details follow.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the inlet into recrystallizing vessel 74, where the second particles are formed, the inlet from the conventional scraped surface heat exchangers 70 and 72, and the inlet provided as an “injection inlet” (see Van Pelt et al. 7:26-31), such that the method is:
further comprising forming the second particles by injecting a liquid into the contact liquid wherein the liquid freezes,

 because such an “injection inlet” helps “to cause the ice to be slurried” (see Van Pelt et al. 7:12-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The following applications appear to be related to the instant application.  All applications were generated under the same federal grant from the Department of Energy, DE-FE0028697.  The grant’s final report is made of record.  Each application’s patent publication, and resulting patents if any, are made of record.
A).	U.S. Application Series No. 15/472,483 – US-20180283780-A1, now US-10449478-B2.
B).	U.S. Application Series No. 15/472,542 – US-20180283781-A1, now US-10293297-B2.
C).	U.S. Application Series No. 15/478,893 – US-20180283782-A1, now abandoned.
D).	U.S. Application Series No. 15/990,439 – US-20190358568-A1.  The instant application.

F).	U.S. Application Series No. 15/812,045 – US-20180170784-A1, now abandoned.
G).	U.S. Application Series No. 15/810,935 – US-20180172346-A1, now abandoned.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        12/18/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779